--------------------------------------------------------------------------------

Exhibit 10.1



TRONOX HOLDINGS PLC


March 28, 2019


Jeffry N. Quinn
Via email



  Re:
Terms of Employment



Dear Jeffry:


In recognition of the outstanding job you have done since becoming Tronox
Limited’s President and Chief Executive Officer and in light of Tronox Limited’s
successful re-domiciliation from Australia to the United Kingdom to become
Tronox Holdings plc (the “Company”), I am pleased to inform you that the Board
of Directors (the “Board”) would like to amend your existing terms of
employment.  Under the amended terms of employment, you will hold the position
of Chairman of the Board and Chief Executive Officer of the Company on the terms
described below. Capitalized terms used herein but not otherwise defined have
the meanings ascribed thereto under the section captioned “Definitions” below. 
This letter setting forth your terms of employment amends and replaces in its
entirety the terms of employment dated December 1, 2017.
 
Start Date: Your employment with the Company commenced on December 1, 2017 (the
“Start Date”) and your new position will be effective on March 28, 2019.
 
Place of Employment: During your employment with the Company, you will primarily
work from the Company’s offices in New York, New York or in Stamford,
Connecticut (the “Executive Offices”). You and the Company acknowledge and agree
that you will reside within reasonable commuting distance of the Executive
Offices, and that a residence within 25 miles of the New York Metropolitan
Statistical Area is deemed a reasonable commuting distance to the Executive
Offices.
 
Position and Duties: You will be employed by the Company as its Chairman and
Chief Executive Officer, and will serve as the most senior executive officer of
the Company and the Chairman of the Board, reporting directly to the Board. You
will have the normal duties, responsibility and authority implied by such
position, subject to the power of the Board to expand such duties or limit such
duties (subject to your rights as set forth in this Agreement, including your
right to resign for Good Reason as set forth herein). In addition, during your
employment with the Company, the Company and the Board shall take such action as
may be necessary or appropriate to nominate you for re-election as a member of
the Board at the expiration of the then current term.
 
Exclusive Service: You will devote your reasonable efforts and business time and
attention to the business and affairs of the Company; provided that you may
serve on the boards of directors of philanthropic or civic organizations and on
the board of directors of both Jason Industries, Inc. and W.R. Grace & Co. (or
their successors). In the event you cease service on the board of directors of
Jason Industries, Inc. and/or W.R. Grace & Co. (or their successors), you may
serve on the boards of directors of additional companies such that you are
serving on the boards of directors of up to two companies in addition to the
Company; provided such service or participation does not interfere with your
employment or duties under this Agreement and that you have advised the Board
prior to commencing, and the Board has consented (which consent shall not be
unreasonably withheld or delayed) in writing to, such additional board service.
 
1

--------------------------------------------------------------------------------

Base Salary: During your employment with the Company, the Company will pay you
an annual salary of no less than $1,000,000, less applicable deductions, which
may be increased (but not decreased) from time to time by the Human Resources
and Compensation Committee of the Board (the “HRCC”) (the annual salary as
increased from time to time, the “Annual Base Salary”). The Annual Base Salary
will be payable in accordance with the Company’s normal payroll practices, with
such deductions and withholdings as are required by law.
 
Bonus: During your employment with the Company, you will be eligible to receive
a short-term cash bonus under the Company’s Annual Incentive Plan (“AIP”) or
other similar bonus plan adopted by the Board or the HRCC (an “Annual Bonus”) in
an amount targeted on an annual basis at no less than 125% of your Annual Base
Salary (or such higher amount for any fiscal year as may be determined by the
HRCC from time to time) (the “Target Bonus”), with a maximum Annual Bonus
opportunity of up to 200% of the Target Bonus, in each case, based upon your or
the Company’s (and/or a member of the Company’s) attainment of one or more
objective performance criteria established in writing by the Board or HRCC. The
Company will pay your Annual Bonus, if any, in the year following the year to
which such Annual Bonus relates at the same time AIP bonuses are paid to
similarly situated executives of the Company.
 
Long-Term Incentive Compensation: During your employment with the Company you
will be eligible to receive an annual grant of long-term compensation under the
Company’s Management Equity Incentive Plan.  Your 2019 annual Long Term
Incentive Plan (“LTIP”) grant is $3,700,000.  Your annual grant will be made to
you at the same time that other executives of the Company receive their LTIP
grants, and it will be made in a form and on terms no less favorable than LTIP
grants made to other executives of the Company.
 
Employee Benefits: You shall be eligible to participate in all employee benefit
plans and arrangements, including, but not limited to, medical, dental, vision,
life insurance and disability insurance benefits and arrangements and 401(k)
plan, as are made available by the Company to its other senior executives,
subject to the terms and conditions thereof. In addition, to the extent
applicable, you will be entitled to participate in the Company’s relocation
program on a basis that is no less favorable to you than any other participant
(current or former) in such program.
 
Vacation: You will be entitled to paid vacation and holidays pursuant to the
terms of the Company’s vacation policy as may exist from time to time, but in no
event less than five weeks of paid vacation per calendar year.
 
Business Expenses: You will be reimbursed for all out-of-pocket business,
travel, marketing, entertainment and other similar expenses reasonably incurred
in the performance of your duties on behalf of the Company following
presentation by you of reasonable substantiation of such expenses.
 
Termination and Change in Control:
 
Termination for Any Reason: Upon termination of your employment with the Company
for any reason, you will receive payment for any unpaid Annual Base Salary
through the date of termination; any Annual Bonus earned but unpaid with respect
to a performance period ending on or preceding the date of termination;
reimbursement for any unreimbursed business expenses incurred through the date
of termination; any accrued but unused vacation time; and all other payments,
benefits or fringe benefits to which you may be entitled under the terms of any
applicable compensation arrangement or benefit, equity or fringe benefit plan or
program or grant or this Agreement (collectively the “Accrued Benefits”).
 
2

--------------------------------------------------------------------------------

Termination Without Cause or Resignation for Good Reason Prior to a Change in
Control: Except as provided in the paragraph immediately below, if your
employment with the Company is terminated without Cause or you resign for Good
Reason, in addition to the Accrued Benefits, the Company will pay or provide you
with the following: (i)(A) an aggregate dollar amount equal to the product of
(x) 2.0 multiplied by (y) the sum of (I) your Annual Base Salary in effect
immediately prior to your termination of employment or the occurrence of Good
Reason (whichever is higher) plus (II) the Target Bonus, payable in cash in
equal installments over the 24 month period immediately following the date of
termination of employment; (B) reimbursement (on an after-tax basis) of all of
your premiums for continuing your health care coverage and the coverage of your
dependents who are covered at the time of your termination or resignation, under
the applicable provisions of the Consolidated Omnibus Budget Reconciliation Act
of 1985 (COBRA) for a period ending on the earlier of the date that is 24 months
after the date of termination or resignation or the date on which you become
eligible to be covered by the health care plans of another employer that
provides the same or greater benefits (“COBRA Continuation”); (C) a pro-rata
portion of your Annual Bonus for the fiscal year in which your termination
occurs based on actual results for such year (determined by multiplying the
amount of such bonus which would be due for the full fiscal year by a fraction,
the numerator of which is the number of days during the fiscal year of
termination that you are employed by the Company and the denominator of which is
365), payable at the same time bonuses for such year are paid to other senior
executives of the Company (the “Pro-Rata Bonus”) (collectively, “Severance
Payments”) and (ii) with respect to any unvested equity-based incentive awards,
such awards shall continue to be governed by the terms of the applicable plan
and award agreement under which they were granted; provided that, to the extent
such terms or concepts are included in any such plan or award agreement, the
definitions of “Cause” and “Good Reason” set forth herein shall apply and
control. The Company’s obligation to make Severance Payments is conditioned upon
your execution and delivery of the Release. The Company will commence payment
(or reimbursement) of the Severance Payments 60 days following the date of
termination of your employment, provided that prior to such date, the Release
has become effective in accordance with its terms. The first payment will
include a catch-up payment covering the amount that would have otherwise been
paid during the period between the date of your termination of employment and
the first payment date but for the application of the preceding sentence, and
the balance of the installments will be payable in accordance with the schedule
set forth herein. In the event of your death prior to payment in full of the
Severance Payments, the Company shall pay your estate the remaining unpaid
Severance Payments.
 
Termination Following a Change in Control: If, at any time during the 90 day
period preceding, or 24 month period following, a Change in Control, your
employment with the Company is terminated without Cause or you resign for Good
Reason, in addition to the Accrued Benefits, the Company will pay or provide you
with the following: (i)(A) an aggregate dollar amount equal to the product of
(x) 3.0 multiplied by (y) the sum of (I) your Annual Base Salary in effect
immediately prior to your termination of employment or the occurrence of Good
Reason (whichever is higher) plus (II) the Target Bonus, payable as follows: (1)
if the Change in Control is also a “change in control event” for purposes of
Code Section 409A, the amount in this clause (i)(A) will be paid in a single
lump sum within the 60-day period following the date your employment ends (or if
later, the date of such Change in Control) or (2) if the Change in Control does
not constitute a “change in control event” for purposes of Code Section 409A,
the amount in this clause (i)(A) will be paid in equal installments over the 24
month period immediately following the date of termination of employment; (B)
COBRA Continuation; (C) the Pro-Rata Bonus (collectively, “CIC Severance
Payments”) and (ii)(A) with respect to any unvested equity-based incentive
awards subject to time-based vesting, you will immediately become fully vested
in, and all options shall immediately become exercisable or cash or shares will
be immediately settled or distributed with respect to, all such awards, and (B)
with respect to any unvested equity-based incentive awards subject to
performance-based vesting, you will vest in, and options shall become
exercisable, or cash or shares will be settled or distributed, assuming
performance at target levels applicable to all such awards had been achieved
(regardless of actual performance) (collectively, “CIC Equity Vesting”). The
Company’s obligation to make CIC Severance Payments or provide the CIC Equity
Vesting is conditioned upon your execution and delivery of the Release. To the
extent any equity grant agreement or other agreement between the Company and you
contains provisions accelerating the vesting of unvested equity awards upon a
Change in Control (or similar term) or termination of your employment without
Cause or a resignation for Good Reason that are more favorable to you than the
CIC Equity Vesting, then the vesting provisions of such equity grant or other
agreement will govern. The Company will commence payment (or reimbursement, to
the extent required by Code Section 409A) of the Severance Payments 60 days
following the date of termination of your employment, provided that prior to
such date, the Release has become effective in accordance with its terms. The
first payment will include a catch-up payment covering the amount that would
have otherwise been paid during the period between the date of your termination
of employment and the first payment date but for the application of the
preceding sentence, and the balance of the installments will be payable in
accordance with the schedule set forth herein. In the event of your death prior
to payment in full of the CIC Severance Payments, the Company shall pay your
estate the remaining unpaid CIC Severance Payments.
 
3

--------------------------------------------------------------------------------

In no event shall you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement, nor shall the amount of any payment hereunder be
reduced by any compensation earned by you as a result of employment by a
subsequent employer, except to the limited extent provided with respect to COBRA
Continuation.
 
 No Excise Tax Gross-Up; Possible Reduction in Parachute Payments:
Notwithstanding any restrictions set forth in any Company plan or arrangement,
if any portion of your Severance Payments, CIC Severance Payments, Equity
Vesting, CIC Equity Vesting or any other payments in the nature of compensation
provided to you (each, a “Payment”) constitutes “parachute payments” within the
meaning of Section 280G of the Code and, but for this subsection, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then your Payments will be payable either in full or in such lesser
amount as would result, after taking into account the applicable federal, state
and local income taxes and the Excise Tax, in your receipt on an after-tax basis
of the greater amount of Payments. Any reduction in the Payments pursuant to the
preceding sentence shall be effected first by reducing or eliminating Severance
Payments or CIC Severance Payments, as applicable, and then by reducing or
eliminating the Equity Vesting or CIC Equity Vesting, and then by reducing other
compensation and benefits. Such reductions shall be allocated pro rata between
amounts that are subject to Section 409A of the Code and amounts that are not
subject to Section 409A of the Code. Any determination required under this
section shall be made in writing by the Company’s independent public accountants
(the “Accountants”), whose determination shall be conclusive and binding upon
you and the Company for all purposes. For purposes of making the calculations
required by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and you shall furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this section. The Company shall bear all costs and fees of
the Accountants in connection with any calculations contemplated by this
section. No less than five days prior to a change in ownership, the Company
shall provide you, or permit the Accountants to provide you, with all
calculations and supporting documentation related to the determination of the
Excise Tax. The Company’s obligations under this section shall survive your
termination of employment.
 
Indemnification: If you are made or threatened to be made a party to or a
participant in any actual, threatened, pending, or completed action, claim, or
proceeding of any type, the Company shall indemnify, defend, and hold you
harmless to the fullest extent authorized or permitted by applicable law, by its
Certificate of Incorporation, and by its By-Laws, as the foregoing may be
amended from time to time, and including any and all expenses (including,
without limitation, advancement and payment of attorneys’ fees) and losses
arising out of or relating to any of your actual or alleged acts, omissions,
negligence or active or passive wrongdoing, including the advancement of
expenses you incur. In addition, without limiting the foregoing, the Company
shall provide you with indemnification protection under any separate written
indemnification agreement entered into with executives and directors of the
Company on terms no less favorable than provided to any other Company executive
officer or director. Further, in the event you prevail on any material issue in
connection with any controversy, dispute or claim which arises out of or relates
to this Agreement, any other agreement or arrangement between you and the
Company, your employment with the Company, or the termination thereof, then the
Company shall reimburse you (and your beneficiaries) for any and all costs and
expenses (including without limitation attorneys’ fees) incurred by you (or any
of your beneficiaries) in connection with such controversy, dispute or claim. In
addition, during your employment with the Company and while potential liability
exists (but in no event less than six years thereafter), the Company or any
successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage to you on terms
that are no less favorable than the coverage provided to other directors and
officers of Company.
 
4

--------------------------------------------------------------------------------

Confidential Information; Work Product:
 
Definition of Confidential Information: As used in this Agreement, “Confidential
Information” includes, but is not limited to, any type of trade secret or other
information, whether in hard-copy or electronic format or communicated orally,
relating to the business of the Company that you acquire or have acquired
through employment with the Company, and that has value such that the Company
designates or treats the information as confidential through its policies,
procedures and/or practices. Confidential Information is limited to information
that is not generally known to competitors or that is not in the public domain
through lawful means. Confidential Information does not include information that
has been voluntarily disclosed to the public by the Company (except where such
public disclosure has been made in breach of a duty of confidentiality);
information known to you prior to first receipt of or access to such information
in the course of your employment with the Company; or information that has been
independently developed and disclosed by, or rightfully received by you outside
the course of your employment with the Company from, a third party who does not
owe the Company, as applicable, a duty of confidentiality with respect to such
information. Subject to the foregoing, examples of Confidential Information
include, without limitation, the following: (i) any files, lists or other
information relating to customers; (ii) non-published pricing and financial
information and data; (iii) strategic, marketing and research information
including, without limitation, business plans, strategies and market research
data; (iv) technical information including, without limitation, software, source
code, object code and other non-public intellectual property; and (v) product
research and development including, without limitation, testing data, formulas,
products in development and all other research data.
 
Non-Disclosure of Confidential Information: You acknowledge that the Company has
spent considerable time, effort and expense developing its Confidential
Information and has taken reasonable measures to protect its secrecy. You
therefore acknowledge and agree that you will not, except in the normal course
of your duties on behalf of the Company, disclose or use, or enable anyone else
to disclose or use, either during your employment with the Company or at any
time subsequent thereto, any Confidential Information without prior written
approval from the Company.
 
Return of the Company Property: You agree that all documents and other materials
of any kind pertaining to the business of the Company (including Confidential
Information in any format) in your possession at any time during your employment
are and shall be the property of the Company and that all such property,
including all copies thereof and all such information contained on your personal
computer(s), PDAs, or other electronic storage devices shall be surrendered by
you to the Company upon the Company’s request from time to time during such
employment, and with or without request upon, or within a reasonable period
following, your termination of your employment.
 
5

--------------------------------------------------------------------------------

Ownership of Property: You acknowledge that all discoveries, concepts, ideas,
inventions, innovations, improvements, developments, methods, processes,
programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s actual or anticipated business,
research and development, or existing or future products or services and that
are conceived, developed, contributed to, made or reduced to practice by you
(either solely or jointly with others) while employed by the Company (including
any of the foregoing that constitutes any proprietary information or records)
(“Work Product”) belong to the Company and you hereby assign, and agree to
assign, all of the above Work Product to the Company. Any copyrightable work
prepared in whole or in part by you in the course of your work for any of the
foregoing entities shall be deemed a “work made for hire” under the copyright
laws and the Company shall own all rights therein. To the extent that any such
copyrightable work is not a “work made for hire,” you hereby assign and agree to
assign to the Company all right, title, and interest, including without
limitation, copyright in and to such copyrightable work. You understand,
however, that there is no obligation being imposed on you to assign any
invention falling within the definition of Work Product for which no equipment,
supplies, facility, or trade secret information of the Company was used and that
was developed entirely on your own time, unless (i) such Work Product relates
(A) to the Company’s businesses or (b) to their actual or demonstrably
anticipated research or development, or (ii) the Work Product results from any
work performed by you under this Agreement.
 
Non-Disparagement: You agree that you will not at any time make, publish or
communicate to any person or entity or in any public forum any defamatory or
disparaging remarks, comments, or statements concerning the Company, other than
in the performance of your duties for the Company. The Company and its
respective officers and directors, respectively, agree that it and they will not
at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning you. The foregoing shall not be violated by truthful statements in
response to legal process, required governmental testimony or filings, or
administrative or arbitral proceedings (including, without limitation,
depositions in connection with such proceedings).
 
Non-Competition: You covenant and agree that at all times during your employment
by the Company and for a period of 24 months following termination of your
employment for any reason or no reason, you shall not, directly or indirectly,
individually or jointly, own any interest in, operate, or participate as a
partner, advisor, board member, director, principal, officer or agent of, enter
into the employment of, act as a consultant to, or perform any services for any
person or entity (other than the Company), that engages in the Business in the
Restricted Area. Notwithstanding anything herein to the contrary, this section
shall not prevent you from owning not more than five percent (5%) in the
aggregate of any class of equity of any company if such equity is publicly
traded and listed on any national or regional stock exchange. In addition, the
provisions of this section shall not be violated by you commencing employment
with a subsidiary, division or unit of any entity that engages in the Business
so long as you and such subsidiary, division or unit do not engage in the
Business.
 
Non-Solicitation: During your employment by the Company and for a period of 24
months following termination of your employment for any reason or no reason: (a)
you, except as part of your duties to the Company, shall not directly or
indirectly, for your own benefit or on behalf of any other person or entity, for
the purpose of entering into a Restricted Transaction, solicit, call on, service
or enter into any agreement with any customer with whom the Company did any
business within the 12 month period preceding the termination of your employment
with the Company, and with whom you had contact for the purpose of a Restricted
Transaction, for whom you had supervisory responsibility or about whom you had
access to and used Confidential Information; (b) you shall not, directly or
indirectly, for your own benefit or on behalf of any other person or entity,
solicit, induce or encourage any employee of the Company with whom you had
material contact to leave such employee’s employment with the Company or to
cease such employee’s relationship with the Company; and (c) encourage (or
assist another in encouraging) any supplier, business partner, or vendor of the
Company with whom you had any contact on behalf of the Company within the last
12 months of your employment with the Company to terminate or diminish its
relationship with the Company. For purposes of this section, “Restricted
Transaction” means the marketing, selling and/or providing of products or
services of the type marketed, sold, actively developed or provided by the
Company during the 12 month period prior to the termination of your employment.
Notwithstanding the foregoing, the provisions of this section shall not be
violated by (a) general advertising or solicitation not specifically targeted at
Company-related persons or entities, (b) you serving as a reference, upon
request, for any employee of the Company, or (c) actions taken by any person or
entity with which you are associated if you are not personally involved in any
manner in the matter and have not identified such Company-related person or
entity for soliciting or hiring.
 
6

--------------------------------------------------------------------------------

Enforcement: You agree and acknowledge that the Restrictive Covenant Provisions
do not preclude you from earning a livelihood, nor do they unreasonably impose
limitations on your ability to earn a living. You acknowledge that you have
carefully read this Agreement and have given careful consideration to the
restraints imposed on you by this Agreement, and you are in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company now existing or to be developed in the
future. You expressly acknowledge and agree that each and every restraint
imposed by this agreement is reasonable with respect to subject matter, time
period and geographical area. In the event you breach any provision hereof, the
Company shall be entitled to entry of an injunction prohibiting the same, in
addition to any other remedy or relief that may be available to the Company at
law or in equity. If you breach any provision herein, the time periods relating
to the restrictions in the Restrictive Covenant Provisions shall be extended for
a period of time equal to that period of time during which you are determined to
be in breach.
 
Definitions:
 
“Business” means the business of (i) developing, acquiring, managing, producing,
marketing, providing and selling titanium ore and titanium dioxide and (ii)
mining and beneficiating mineral sands.
 
“Cause” means (i) the conviction or plea of guilty or no contest for a felony;
(ii) the willful commission of an act involving misappropriation, embezzlement
or fraud, which involves a material matter with respect to the Company or any of
its customers or suppliers; (ii) substantial and repeated failure to perform
duties of the office you hold as reasonably directed by the Board; (iii) gross
negligence or willful misconduct with respect to the Company that is or could
reasonably be expected to be harmful to the Company in any material respect;
(iv) willful conduct bringing the Company into substantial public disgrace or
disrepute, and (v) any material breach by you of this Agreement. Any
determination of Cause by the Company will be made by a resolution approved by a
two-thirds majority of the members of the Board, provided that no such
determination of Cause may be made until you have been given written notice
detailing the specific Cause event (which such notice must be provided to you
within 30 days of the occurrence of the alleged event constituting Cause), and
you have been given a period of at least 30 days following receipt of such
notice to cure such event (if susceptible to cure). To the extent an event is
not so cured or deemed not susceptible to cure, the Board shall provide you with
an opportunity on at least ten days advance written notice to appear (with legal
counsel) before the full Board to discuss the specific circumstances alleged to
constitute a Cause event. For purposes of this definition, an act, or a failure
to act, shall not be deemed willful or intentional, as those terms are defined
herein, unless it is done, or omitted to be done, by you in bad faith or without
a reasonable belief that your action or omission was in the best interest of
company.
 
“Change in Control” means a “Change of Control” as that term is defined in the
Tronox Holdings plc Management Equity Incentive Plan, as amended, as in effect
on the date hereof.
 
7

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.
 
 “Good Reason” means (i) a reduction in your Annual Base Salary, (ii) a
diminution in your title or a diminution in your duties or responsibilities
inconsistent with your position (excluding an individual event resulting in a de
minimis diminution in your duties or responsibilities), (iii) a change in your
principal office to a location more than 25 miles from the New York Metropolitan
Statistical Area, (iv) a material breach of this Agreement by the Company or a
material breach by the Company of another material agreement between you and a
member of the Company, or (v) the failure of the Company to obtain the
assumption (by operation of law, the continuation of the corporate existence of
the Company or otherwise) of this Agreement or substitution of a substantially
similar agreement by any successors in a Change of Control, in each case without
your prior written consent; provided that you must deliver written notice of
your resignation to the Company within 90 days of your actual knowledge of any
such event, the Company must be provided at least 30 days during which it may
remedy the condition and you must terminate your employment within six months of
the initial occurrence of Good Reason in order for such resignation to be with
Good Reason for any purpose hereunder.
 
“Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, investment fund, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
 
“Release” means an agreement executed by you in a form mutually agreeable
between you and the Company that contains: (i) an acknowledgement by the Company
that it does not know (upon reasonable diligence) of any claims against you and
(ii) a release by you of employment claims against the Company; provided that
the Release shall specifically exclude: (a) any right to the benefits,
including, without limitation, any severance benefits, to which you are entitled
under this Agreement, (b) any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
or its affiliates’ organizational documents, applicable law or otherwise, (c)
any rights you may have as a member or holder of equity or other securities of
the Company or its affiliates, and (d) any rights or entitlements under any
applicable sale or transaction agreement. For the sake of clarity, the Company
may not require that the Release include additional restrictive covenants on
you.
 
“Restricted Area” means each country throughout the world in which the Company
conducts the Business.
 
“Restrictive Covenant Provisions” means, collectively, the sections of this
Agreement captioned “Confidential Information;” “Work Product, Ownership of
Property;” “Non-Disparagement;” “Non-Competition;” and “Non-Solicitation.”
 
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or business entity of which (i) if
a corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association, or other business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of limited liability company, partnership, association, or other
business entity gains or losses or shall be or control any managing director or
general partner of such limited liability company, partnership, association, or
other business entity.
 
8

--------------------------------------------------------------------------------

Compensation Recovery (Clawback): Any amounts of compensation paid or awarded to
you under this Agreement shall be subject to compensation recovery (clawback) to
the extent required by applicable law or regulations in the event the Company is
required to prepare an accounting restatement due to the material noncompliance
of the Company with any financial reporting requirements under the securities
laws and the amounts received based on erroneous data was in excess of what
would have been received by you had such noncompliance not occurred.
 
Representations: You hereby represent to the Company that (a) you have the legal
right to enter into this Agreement and to perform all of the obligations on your
part to be performed hereunder in accordance with its terms, and (b) you are not
a party to any agreement or understanding, written or oral, and are not subject
to any restriction, which, in either case, could prevent you from entering into
this Agreement or performing your duties and obligations hereunder.
 
Arbitration: The parties agree that any controversy or claim arising out of or
relating to this Agreement, or the breach thereof, shall be submitted to the
American Arbitration Association (“AAA”) and that three (3) neutral arbitrators
will be selected in a manner consistent with the AAA Employment Arbitration
Rules and Mediation Procedures. The arbitration proceedings will allow for
discovery according to the rules set forth in the Employment Arbitration Rules
and Mediation Procedures (the “Rules”). All arbitration proceedings shall be
conducted in Stamford, Connecticut. The parties are entitled to representation
by an attorney or other representative of their choosing. The Company shall bear
the costs of the arbitration filing and hearing fees and the cost of the
arbitrator. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between you and the Company relating
to this Agreement, the employment relationship between you and the Company and
any disputes upon termination of employment, other than claims for workers’
compensation, unemployment insurance benefits, breach of any employee
innovations and proprietary rights agreements between you and the Company or
rights to indemnification by the Company. Accordingly, except as provided for by
the Rules or as provided in the prior sentence, neither you nor the Company will
be permitted to pursue court action regarding claims that are subject to
arbitration. Either party may exercise the right to arbitrate by providing the
other party with written notice of any and all claims forming the basis of such
right in sufficient detail to inform the other party of the substance of such
claims. Notwithstanding the foregoing, in the event you breach the Restrictive
Covenant Provisions, the Company shall be entitled to entry of an injunction
prohibiting same, in addition to any other remedy or relief that may be
available to Company at law or in equity. In the event of a breach or threatened
breach of any such covenant, you agree that, in addition to any other remedies
available at law or equity, the Company may file litigation against you seeking
specific performance and temporary and/or preliminary injunctive relief,
enjoining or restraining such breach, and you consent to the issuance of such
injunctive relief without bond. Notwithstanding anything set forth herein, the
parties’ arbitration agreement set forth in this section shall expire
immediately following a Change in Control. Following the arbitration expiration
date, the parties agree that any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be submitted for resolution only
to the courts located within Stamford, Connecticut.
 
9

--------------------------------------------------------------------------------

Code Section 409A: This Agreement is intended to comply with Section 409A or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment that are considered “nonqualified deferred compensation” for purposes
of Section 409A shall only be made upon a “separation from service” under
Section 409A. Notwithstanding any other provision of this Agreement, if any
payment or benefit provided to you in connection with your termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and you are determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the date of your termination of employment or, if earlier, on
your death (the “Specified Employee Payment Date”). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date and interest on such amounts calculated based on the applicable
federal rate published by the Internal Revenue Service for the month of your
termination of employment shall be paid to you in a lump sum on the Specified
Employee Payment Date and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule. To the extent required
by Section 409A, each reimbursement or in-kind benefit provided under this
Agreement shall be provided in accordance with the following (a) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during each
calendar year cannot affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (b) any reimbursement of an
eligible expense shall be paid to you on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (c) any
right to reimbursements or in-kind benefits under this Agreement shall not be
subject to liquidation or exchange for another benefit.
 
Severability: In the event that any part or provision of this Agreement shall be
held to be invalid or unenforceable by any arbitrator or court of competent
jurisdiction, the remaining provisions thereof shall nevertheless continue to be
valid and enforceable as though the invalid or unenforceable part or provision
had not been included therein. Further, in the event that any part or provision
hereof shall be declared by a court of competent jurisdiction to exceed the
maximum time period, scope or activity restriction that such court deems
reasonable and enforceable, then the parties expressly authorize the court to
modify such part or provision so that it may be enforced to the maximum extent
permitted by law.
 
No Waiver: The failure by either party at any time to require performance or
compliance by the other of any of its obligations or agreements shall in no way
affect the right to require such performance or compliance at any time
thereafter. The waiver by either party of a breach of any provision hereof shall
not be taken or held to be a waiver of any preceding or succeeding breach of
such provision or as a waiver of the provision itself. No waiver of any kind
shall be effective or binding, unless it is in writing and is signed by the
party against whom such waiver is sought to be enforced.
 
Assignment: This Agreement and all rights hereunder are personal to you and may
not be transferred or assigned by you at any time. The Company may assign its
rights, together with its obligations hereunder, to any parent, subsidiary or
successor, or in connection with any sale, transfer or other disposition of all
or substantially all of its business and assets provided, however, that any such
assignee assumes the Company’s obligations hereunder.
 
Withholding: All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law.
 
Entire Agreement: This Agreement constitutes the entire and only agreement and
understanding between the parties relating to your employment with the Company.
This Agreement supersedes any and all previous contracts, arrangements or
understandings with respect to your employment with the Company.
 
10

--------------------------------------------------------------------------------

Amendment: The parties understand and agree that this Agreement may not be
amended, modified or waived, in whole or in part, except in a writing executed
by you and the Chairman of the Board (or HRCC Chairman if you are then the
Chairman of the Board).
 
Notices: All notices, if any, and all other communications, if any, required or
permitted under this Agreement shall be in writing and hand delivered, sent via
facsimile, sent by registered first class mail, postage pre-paid, or sent by
nationally recognized express courier service. Such notices and other
communications shall be effective upon receipt if hand delivered or sent via
facsimile, five (5) days after mailing if sent by mail, and one (1) day after
dispatch if sent by express courier, to the following addresses, or such other
addresses as any party shall notify the other parties:
 
If to the Company:
Tronox Holdings plc
 
One Stamford Plaza
 
263 Tresser Boulevard, Suite 1100
 
Stamford, Connecticut 06901
 
Attention: General Counsel
   
If to you:
Contact information on file.
   
With a copy (which shall
McDonald Hopkins LLC
not constitute notice) to:
300 N. LaSalle, Suite 1400
 
Chicago, IL 60654
 
Attention: Benjamin D. Panter



Counterparts: This Agreement may be executed in multiple counterparts and
delivered by facsimile or electronic (.pdf or .tiff) signature, each of which
shall be considered an original and all of which, when taken together, shall be
considered a single agreement.
 
Governing Law: This Agreement and the rights and obligations of the parties
hereto shall be construed in accordance with the laws of the State of
Connecticut, without giving effect to the principles of conflict of laws.
 
* * * * *


IN WITNESS WHEREOF, the Company and you have executed this Agreement as of the
date first above written.


TRONOX HOLDINGS PLC


By:
/s/ Ilan Kaufthal
 
Print
Name: Ilan Kaufthal
 
Title:
Director
       
By:
/s/ Wayne Hinman
 
Print
Name: Wayne Hinman
 
Title:
Director
 



Jeffry N. Quinn
     
/s/ Jeffry Quinn
 





11

--------------------------------------------------------------------------------